DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.         A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 10/31/2022 has been entered.

Response to Amendment
3.	Applicants’ response filed 10/31/2022 amended claims 22, cancelled claims 33 and 38 and added new claim 39.  Neither applicants’ amendments nor arguments addressed below overcome the 35 USC 103 rejection over Zia in view of Thomas from the office action mailed 6/30/2022; therefore this rejection is maintained below.  The double patenting rejection from the office action mailed 6/30/2022 is also maintained below.      

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 22-32, 34-37 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Zia et al., US Patent Application Publication No. 2018/0258241 (hereinafter referred to as Zia) in view of Thomas et al., US Patent Application Publication No. 2017/0058098 (hereinafter referred to as Thomas).    
Regarding claims 22-32 and 34-37, Zia discloses an inhaler wherein the inhaler includes a housing attached to a mouthpiece in association with the housing is a plunger for receiving a canister containing a composition/fluid to be inhaled wherein the outer surface of the housing and the plunger can have the polymeric composition attached thereto (a device as recited in claim 22, reads on a tube as recited in claim 23, reads on claims 24 and 25 as the housing/plunger relationship is a tube through which a solid substance is transported, reads on claims 27-29 as either surface (one of which is an outer surface) can comprise the polymeric composition and reads on claims 30-31) (see Figure 1 and Para. [0082]-[0085]) comprising an object with a surface wherein the surface includes a polymeric material, wherein the polymeric material includes; PTFE having an average particle size ranging from 0.1 to 15 microns (fluorine-containing polymer as recited in claim 22 and reads on claim 35), UHMW-Si (a siloxane polymer as recited in claim 22 and reads on claim 34), polybutylene terephthalate and tribologically modified ultrahigh molecular weight polyethylene (hydrocarbon polymer processing additive as recited in claim 22 and reads on claim 37), and reinforcing fibers (see Abstract/Title and Para. [0002], [0009], [0055]-[0056], [0080] and [0082]-[0085]).  
Zia discloses all the limitations discussed above but does not explicitly disclose the fluoropolymer-based polymer processing additive as recited in claim 22.  
Thomas discloses composite cables suitable for use in conjunction with wellbore tools, including a method that includes running a wellbore tool into a wellbore having a wellbore fluid disposed therein (as recited in claims 26, 30 and 32).  One cable may include a polymer composite that includes dopants dispersed in a polymer matrix and continuous fibers extending along an axial length of the cable through the polymer matrix, wherein the polymer matrix includes fluoropolymers (as recited in claim 22) and graphene (as recited in claim 36) (see Abstract and Para. [0020], [0029] and [0047]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the fluoropolymers and graphene compounds of Thomas in the composition of Zia as it is a simple substitution of one known element for another in order to obtain predictable results which include changing the density properties of the matrix.    

Regarding claim 39, see discussion above.    

Double Patenting
7.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
8.       Claims 22-32, 34-37 and 39 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of co-pending application No. 17/670,796.  Although the conflicting claims are not identical, they are not patentably distinct from each other. 
The co-pending '796 application discloses the same limitations as the instant application and therefore would be obvious in light of the disclosures of Zia and Shoffner, which are incorporated herein by reference.  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp

Response to Arguments
9.	Applicants’ arguments filed 10/31/2022 regarding claims 22-32, 34-37 and 39 have been fully considered and are not persuasive.  
Applicants argue that the instant application demonstrates unexpected results and as such overcomes the obviousness rejection set forth.  This argument is not persuasive.  In order to demonstrate unexpected results applicants must fulfill two criterions:  1) applicants must compare their formulations against the closest prior art, and 2) the claims must be commensurate in scope with the data provided.
Regarding the first criteria – applicants have compared their formulations against the closest prior art as demonstrated by the Tables from the instant specification.  
Regarding the second criteria – the claims are not commensurate in scope with the data provided.  For example, the example formulations from the instant specification require very specific siloxane polymers and polymer processing additives which are broadly recited in the instant, independent claim.  Also, the fluorine-containing polymer and/or graphene, as well as, the siloxane polymer are present in very narrow concentrations in the Tables of the instant specification and these concentrations are not reflected in the instant, independent claim.  For these reasons applicants have not fulfilled this criteria in the unexpected results analysis.  
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771